Citation Nr: 1823585	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-30 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had honorable active military service in the Army from October 1966 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  That rating decision increased the Veteran's evaluation for PTSD from 50 percent to 70 percent, effective August 15, 2011.


FINDING OF FACT

Resolving doubt in favor of the Veteran, the evidence shows that his service-connected PTSD precludes him from substantial gainful employment.


CONCLUSION OF LAW

The criteria for TDIU due to service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

II.  Analysis

A claim for TDIU was expressly raised by the Veteran when he submitted a Veteran's Application for Increased Compensation based on Unemployability in January 2012.  The Veteran is a high school graduate.  Although the Veteran marked two years of college education on the application, contrary evidence in the record, including the May 2012 VA examination indicates the Veteran had no college education.  

In the May 2012 VA examination, the Veteran reported working in construction after high school and prior to being drafted into the military.  After separation, the Veteran continued to work in construction.  The Veteran would quit construction every three to four years due to problems with co-workers to work at flea markets and garage sales.  From December 2001 to June 2009, the Veteran's last reported work history; he owned and operated a successful subcontracting duct work system business.  The economy changed in 2007, and the Veteran had to lay people off.  He did not have the physical ability to do work himself, and did not "care enough" to save the business.  The examiner found the Veteran exhibited anxiety; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long-term memory, such as forgetting to complete task; difficulty in establishing and maintaining effective work relationships; and difficulty in adapting to stressful circumstances, including work or work like settings.  Due to the foregoing symptoms, the examiner determined the Veteran displayed occupational and social impairment with reduced reliability and productivity, and the examiner opined the Veteran's work life mainly came to an end due to the housing market crash.

During a June 2014 DRO hearing, the Veteran testified to his inability to maintain relationships as he had been divorced five times and he would change jobs every 18 months once he became too comfortable.  He also contended he was unable to deal with the people, stress, and pressure of his business which required bidding on jobs, going out to projects, securing materials for projects, and scheduling people for the jobs he bid on.  He was unable to do these activities himself due to his inability to deal with stressful situations.  Additionally, in an August 2014 VA treatment note, the staff psychiatrist following the Veteran opined the Veteran's PTSD symptoms rendered the Veteran 100 percent unemployable.

The evidence shows the Veteran is unable to adequately work with other individuals due to his inability to establish or maintain relationships.  The Veteran is also unable to deal with stressful situations, and his memory is impaired to the point of affecting his ability to complete task.  Whether working in manual labor or running a business; the Veteran's inability to deal with stress, the Veteran's inability to establish and maintain relationships, and the Veteran's memory impairment have an impact on the Veteran's ability to work.  The evidence does not support the veteran has the skills or experience to work in a field that is low stress and does not require him to work with others, whether co-workers or employees.  Therefore, the Board finds the Veteran's symptoms of service-connected PTSD, when compared to the Veteran's level of education and work experience, render the Veteran unable to obtain substantially gainful employment.  Based on the foregoing, and in giving the benefit of the doubt to the Veteran, the Board finds that a TDIU is warranted as of August 15, 2011.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to TDIU is granted subject to the rules and regulations governing payment of monetary awards.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


